This is an action to abate the obstruction of plaintiff's easement in an alley. Defendant was the owner of the land upon which the alley is located, and of the adjoining land, and made a deed of conveyance to plaintiff's grantor, describing the premises as follows: "The east 85 feet of lots 4, 5 and 6 in block two in Lake's south addition to said town of Reno, county of Washoe, state of Nevada, as known and designated in the map of said Lake's south addition made from a survey by A. J. Hatch in 1872, each of the lots hereby conveyed fronting fifty feet on the west line of Center street, with a depth of 85 feet to an alley fifteen feet in width."
The only question in the case is as to the construction of this language. The case of Lewis v. Beattie,105 Mass. 410, will serve to show the construction applied by the courts to similar language in conveyances. There the deed described the land conveyed as running to and bounding on a way forty feet wide. The grantors were the owners of the fee covered by the way. The court said: "Standing by itself, this deed would carry the title to the middle of the strip described as a way, with an easement of way over the other half, and subject to a like easement reserved to the grantors over the half conveyed, as well as to whatever rights of way existed in others at the time."
Another principle equally well established and conclusive arises out of the doctrine of estoppel. It is thus stated inHowe v. Alger: "A grantor of land describing the same by a boundary on a street or way, if he be the owner of such adjacent land, is estopped from setting up any claim or doing any acts inconsistent with the grantee's use of the street or way; and such estoppel will apply to his heirs, or those claiming under him." (4 Allen, 211.)
Judgment affirmed.
BIGELOW, J., did not participate in the foregoing decision, having presided at the trial of the case below. *Page 75